This agreed case is before us for construction of "An Act to create a Board of Commissioners to manage and control the convict and road system of Mecklenburg County," ratified 8 March, 1897. *Page 277 
The question is whether the County Commissioners are now liable for the support of the convicts to be paid out of the "general county fund," or is the Convict Commission liable for the support of the convicts to be paid out of the "special fund" raised by taxation for road purposes.
We were furnished with no authorities on the question and we suppose there are none. The only words in the act for us to look to are these: "The warrants for expenses and disbursements on   (402) account of said system shall be signed by the chairman and paid by the County Treasurer out of the special funds he has on hand for this purpose." The duty of supporting and caring for the county convicts is placed by the general law on the Board of County Commissioners. The Code, chap. 19, Vol. 1; The Code, sec. 753; The Code, chap. 44, Vol. 2.
Our conclusion is:
1. That the support of the convicts must be paid out of the general county fund, upon an order of the County Commissioners on the Treasurer.
2. That the other "expenses and disbursements" of the system must be paid out of the "special fund" for the purpose, upon an order of the chairman of said system drawn on the County Treasurer.
Affirmed.